The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On February 6, 2003, you submitted to us a summary statement for the initiative petition submitted by Larry Rice relating to the Consumer Clean Energy Act #2.  The summary statement, prepared pursuant to Section116.334, RSMo 2000, is as follows:
  Shall the Missouri Clean Energy Act (Section 386.887, RSMo), be amended to require the Missouri Public Service Commission, not the public utility, to set the rates for the sale of excess electricity generated by a customer back to the public utility; require a public utility to pay such a customer any credits owed but unused; require the Missouri Public Service Commission to establish equipment standards and requirements; and require the public utility, not the customer, to pay all expenses for installing the measuring equipment and controls, as well as any additional expenses?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                               JEREMIAH W. (JAY) NIXON Attorney General